           Case 1:21-cv-02154-JMF Document 21 Filed 07/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

VAY GORDON,
                                                                            NOTICE OF SUBSTITUTION
                                              Plaintiff,                    OF COUNSEL

                              -against-                                     21 Civ. 2154 (JMF)

CITY OF NEW YORK, P.O. JAMES E. BIGGS, P.O.
JOHN A. IODICE and POLICE OFFICERS JOHN AND
JAMES DOE, meant to designate offending officers,
Individually and in their official capacities,


                                             Defendants.
----------------------------------------------------------------------- x

        PLEASE TAKE NOTICE that the following attorney is hereby substituted in place of

BRIDGETTE NUNEZ-FIGUEROA, as counsel of record on behalf of the Acting Corporation

Counsel of the City of New York, Georgia E. Pestana, attorney for defendants City of New York,

Police Officer James Biggs, and Police Officer John Iodice:


                                    Stephen M. Suhovsky
                                    Assistant Corporation Counsel
                                    New York City Law Department
                                    100 Church Street
                                    New York, NY 10007
                                    (212) 356-xxxx
                                    xxxx@law.nyc.gov
        From this date forward, please serve all pleadings on the attorney for defendants at the

address set forth above, and please terminate BRIDGETTE NUNEZ-FIGUEROA from the

docket sheet as counsel of record and replace her with Stephen M. Suhovsky.
         Case 1:21-cv-02154-JMF Document 21 Filed 07/27/21 Page 2 of 2




Dated:       New York, New York
             July 26, 2021

                                          GEORGIA E. PESTANA
                                          Acting Corporation Counsel
                                          of the City of New York
                                          Attorney for Defendants City, Biggs, and Iodice


                                                 /s/
                                          Stephen M. Suhovsky
                                          Assistant Corporation Counsel
                                          New York City Law Department
                                          100 Church Street
                                          New York, New York 10007




           The Court will interpret ECF No. 20, styled as a "Notice of Substitution of Counsel,"
           as a motion by Bridgette Nunez-Figueroa to withdraw as counsel for Defendants City
           of New York, James Biggs, and John Iodice under Local Civil Rule 1.4. That motion
           is GRANTED. The Clerk of Court is directed to remove Bridgette Nunez-Figueroa
           from the list of counsel and add Stephen M. Suhovsky to the list of counsel to be
           noticed. SO ORDERED.




                                               July 27, 2021




                                           -2-
